Citation Nr: 0702142	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-32 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
left hip, left knee, and left ankle.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right knee injury.

3.  Entitlement to a disability rating in excess of 10 for 
degenerative changes of the right knee.

4.  Entitlement to an initial disability rating in excess of 
20 percent for chronic lumbosacral strain.

5.  Entitlement to a grant for automobile and/or adaptive 
equipment.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
March 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that granted a 30 percent rating for the 
residuals of a right knee injury while ostensibly denying an 
increased rating for degenerative arthritis of the right 
knee.  The RO also granted service connection for a 
disability of the lumbosacral spine and assigned a 10 percent 
rating.  The veteran appealed the assigned ratings.  By a 
rating action dated in February 2003, the RO assigned the 
veteran a separate 10 percent disability rating for 
degenerative arthritis of the right knee.  By a rating action 
dated in July 2006, the 10 percent disability rating assigned 
for lumbosacral spine disability was increased to 20 percent, 
effective from September 2002 (date of claim).

This matter also arises from a February 2003 rating decision 
that denied service connection for disabilities of the left 
hip, left knee, and left ankle.  It is again noted that the 
veteran moved to Alabama during the pendency of the appeal, 
and that he is now represented by a service organization in 
that state.  

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in December 2004.  A 
transcript of the hearing is associated with the claims file.

In March 2005, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board in October 2006 for final appellate consideration.

The issue of entitlement to assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disability of the left knee is not currently shown.

2.  There is no competent evidence of a nexus between any 
current disability of the left hip or left ankle and the 
veteran's service-connected right knee disability or low back 
disability.

3.  The veteran is receiving the maximum disability rating 
for recurrent subluxation or lateral instability of the knee.

4.  Considering pain and functional loss due to pain and 
reduced endurance, the veteran's right knee disability has 
been manifested by a range of motion from 10 to 85 degrees.

5.  The veteran's low back disability does not result in 
severe loss of range of motion of the lumbar spine; forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine; 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Disabilities of the left hip, left knee, and left ankle 
are not the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006)

2.  The criteria for a disability evaluation in excess of 30 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2006).

3.  The criteria for a disability evaluation in excess of 10 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

4.  The criteria for a disability evaluation in excess of 20 
percent for chronic lumbago have not been demonstrated.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002) Diagnostic Codes 5237, 
5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in July 2002 and 
February 2003.  The RO's May 2002 and September 2003 notice 
letters informed the veteran that he could provide evidence 
to support his claims or location of such evidence and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim for service connection for disabilities of 
the left hip, left knee, and left ankle and no disability 
rating or effective date will be assigned, there is no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

With respect to the veteran's claim for an increased ratings 
for his right knee disability and low back disability, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims.  While 
the veteran was never provided a VCAA letter outlining the 
criteria for establishing effective dates, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Id.  Further, as the veteran was granted service connection 
for the claimed disability and assigned a disability 
evaluation and initial effective date, the Secretary had no 
obligation to provide further notice under the statute.  
Dingess/Hartman v. Nicholson.  Moreover, the veteran was 
provided notice of the regulations for evaluating his right 
knee and low back disabilities in the November 2003 statement 
of the case and supplemental statements of the case dated in 
April 2004 and September 2006 and he has not otherwise argued 
failure of notice.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.   
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Records from the 
Carter Orthopedic, University Drive VA Medical Center (VAMC), 
Erie VAMC, and Biloxi VAMC area also of record.  The veteran 
has not identified any other post-service medical care 
providers.  A decision from the Social Security 
Administration (SSA) has been obtained along with the records 
and reports the SSA considered in making it decision.  The 
veteran was afforded VA examinations in June 2002, January 
2003, and April 2006.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

The veteran does not contend that his disabilities of the 
left hip, left knee, and left ankle are a direct result of 
service.  He has also made no indication that the conditions 
arose during his period of service or within one year of 
service, or are otherwise etiologically related to service on 
a direct basis.  Rather, he asserts that his service-
connected right knee and low back disabilities have caused 
and/or aggravated his disabilities of the left hip, left 
knee, and left ankle. 

The veteran has failed to submit any competent medical 
evidence demonstrating a current diagnosis of left knee 
disability.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Here, records received the aforementioned VAMCs 
show that the veteran has been seen periodically for 
complaints of left knee but that no diagnosis has been 
rendered.  Indeed, when he was examined by VA in April 2006, 
the examiner indicated that there were "minimal" findings 
related to the left knee.  X-rays of the knee were normal.  
Further, while there was slight patellofemoral grinding of 
the knee, there was no pain on motion and motion was from 
zero to 130 degrees, which is nearly normal and well short of 
being compensable.  See 38 C.F.R. § 4.71a, Plate II and 
Diagnostic Codes 5260 and 5261 (2006).

The Board does not question the fact that the veteran 
currently suffers from pain of the left knee.  However, as 
indicated above, the veteran has not proffered any competent 
medical evidence showing a current disability of the left 
knee.  The April 2006 examination shows evidence to the 
contrary.  To the extent that the current medical records 
document occasional complaints of left knee pain, the Board 
notes that pain alone does not in and of itself constitute a 
disability for which service connection may be granted when 
there is no sufficient factual showing that the pain derives 
from an in-service injury or disease.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Finally, although the veteran has expressed his own opinion 
that he currently suffers from left knee disability related 
to his service connected right knee and low back 
disabilities, the Court has held that laypersons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

As to his claim for service connection for disability of the 
left hip and left ankle, there is some evidence demonstrating 
that the veteran suffers from disabilities of the left hip 
and left ankle.  Specifically, the veteran has been diagnosed 
as having bursitis of the left hip and status post lateral 
reconstruction of the left ankle.  The threshold question 
therefore is whether there is sufficient medical evidence to 
show an etiological link between the veteran's current 
disabilities of the left hip and left ankle and his service-
connected right knee and/or low back disabilities.  

In this regard, there is no competent medical evidence of an 
etiological link between the veteran's left hip bursitis and 
status post lateral reconstruction of the left ankle and his 
service-connected right knee and/or low back disabilities.  
The VA and private treatment records are silent on this 
question.  Those records only document the occasional 
treatment for complaints of pain in both areas.  However, 
when he was examined by VA in April 2006, the VA examiner 
specifically stated that the available medical evidence 
"simply does not support" the claim that the veteran has 
left hip or left ankle disability as a direct or proximate 
result, or by aggravation by, his service connected right 
knee or low back disabilities.  He said it did not rise to a 
level of "reasonable medical certainty or as likely as 
not."  He indicated that it would be purely speculative to 
draw together such a relationship.  Again, the veteran has 
furnished no competent medical evidence that contradicts this 
opinion.

Again, the veteran's assertion that his current left hip and 
status post lateral reconstruction of the left ankle are a 
result of his service connected right knee or low back 
disabilities must fail.  His lay testimony alone is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for disabilities of the left hip, 
left knee, and left ankle and that, therefore, the provisions 
of § 5107(b) are not applicable.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The claim for an increased evaluation for the veteran's 
lumbosacral spine disability originated from the RO decision 
that granted service connection for that disability.  The 
claim therefore stems from the initial rating assigned to 
that disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

Right knee

In a decision dated in June 1981, the veteran was granted 
service-connection for the residuals of a right knee injury.  
A 10 percent disability rating was assigned under Diagnostic 
Code 5257, recurrent subluxation or lateral instability of 
the knee.  Following a September 1999 Board decision, the RO 
issued a decision in September 1999 that assigned the veteran 
a separate 10 percent disability rating for degenerative 
arthritis based on limitation of motion of the joint.  See 
38 C.F.R. § 5010 (2006); see also VAOPGCPREC 23-97.  Those 
ratings remained in effect until the veteran filed his claim 
for an increased rating in January 2002.  By a rating action 
dated in July 2002, the 10 percent disability rating assigned 
for residuals of a right knee injury was increased to 30 
percent under Diagnostic Code 5257.

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003.

A review of the record shows that the veteran has 
degenerative changes in his right knee.  Although X-rays 
taken in April 2006 were essentially normal and were 
"without significant interval change," the Board notes that 
X-rays taken in August 1998 did show early degenerative 
changes in the right patellofemoral compartment.  The August 
1998 report served as the basis for the Board's decision in 
September 1998 to grant a separate compensable (10 percent) 
disability rating.  

The limitation of motion caused by the veteran's right knee 
is not so significant as to warrant a higher (20 percent) 
disability rating.  At his April 2006 VA examination, range 
of motion of the right knee was from 0 to 95 degrees with 
marked guarding demonstrated.  The examiner noted that the 
limitation experienced by the veteran was due in part to his 
complaints of low back pain.  With respect to the "Deluca 
provisions," the examiner stated that additional limitation 
of function secondary to repetitive use or flare-up could not 
be determined without resort to mere speculation.  Similarly, 
when he was examined by VA in January 2003, range of motion 
of the right knee was from 10 to 90 degrees.  The veteran 
demonstrated marked pain and guarding throughout the 
examination.  There was also evidence of tenderness of the 
knee but no swelling.  Although it was felt that the veteran 
would experience further limitation of function due to pain, 
the examiner again indicated that it was "not feasible" to 
express that loss in terms of additional limitation of 
motion.  The report of the veteran's June 2002 VA examination 
represented the worse range of motion.  At the time of that 
examination, range of motion of the right knee was from 7 to 
85 degrees.  Outpatient treatment records from the 
aforementioned VAMCs do not show any worse findings.  

In view of the foregoing evidence, to include a review of the 
above referenced VA treatment records, the Board finds that 
the veteran is not entitled to a 20 percent disability rating 
under Diagnostic Code 5260 since leg flexion has not been 
shown to be limited to 30 degrees or less.  Similarly, the 
veteran is not entitled to a higher (20 percent) evaluation 
under Diagnostic Code 5261 since leg extension has not been 
shown to be limited to 15 degrees or more.  38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.

The Board notes that the veteran has reported pain on use and 
lack of endurance of his right knee, and that that pain 
results in increased functional impairment of the knee.  
These complaints have been duly considered as a basis for an 
increased evaluation.  The January 2003 and April 2006 VA 
examinations both indicated, however, that it was not 
possible to ascribe any additional loss of motion due to 
pain, flare up, or repetitive motion without resort to "mere 
speculation."  There is no reasonable basis therefore upon 
which the Board could conclude these symptoms warrant a 
higher rating.  Application of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide a basis for a rating higher than 10 
percent for the veteran's right knee disability.

On September 17, 2004, the VA Office of General Counsel (OGC) 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, knee flexion at its worse was to 
85 degrees.  A compensable evaluation under Diagnostic Code 
5260 is not assignable unless flexion is limited to 45 
degrees.  Indeed, Diagnostic Code 5260 provides that a 0 
percent rating is assigned when flexion is limited to 60 
degrees.  A separate compensable evaluation for loss of 
flexion, which again necessitates extension limited to 45 
degrees, is not warranted.  To assign two, separate 
compensable ratings for each knee solely based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

Recognition is given to the fact that the OGC has also 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The OGC 
concluded that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under Diagnostic Codes 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98 (August 14, 1998).

As noted above, the veteran is currently in receipt of a 30 
percent disability evaluation for residuals of a right knee 
injury under Diagnostic Code 5257.  This is the maximum 
rating allowable under this diagnostic code.  A higher 
disability evaluation under Diagnostic Code 5257 would 
therefore be inappropriate.  Further, notwithstanding the 
foregoing, the Board notes that the most recent medical 
evidence of record does not show objective findings of 
instability or subluxation.  The report of the VA 
examinations conducted in April 2006 indicated that there was 
no definite ligamentous laxity.  Similar findings were made 
when the veteran was examined in January 2003.  

The Board notes that there is some evidence that the veteran 
experiences additional disability of the right leg.  
Specifically, VA examinations and outpatient reports show 
that the veteran complains of diminished sensation and 
weakness of the right lower extremity, and that the right 
calf is 2 centimeters smaller than the left calf.  None of 
these problems have been ascribed to the veteran's service-
connected right knee disability.  Indeed, as it will be 
discussed in greater detail below, there is evidence 
suggesting that the veteran's flail right lower extremity 
problems are "factitious" in nature.

Accordingly, the Board concludes that an evaluation in excess 
of 30 percent for residuals of a right knee injury and in 
excess of 10 percent for degenerative arthritis of the right 
knee is not warranted.

Lumbosacral spine 

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002) (effective prior to 
September 26, 2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243.  A 
100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease or for 
unfavorable ankylosis of the entire spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Note (1) provides that VA 
should evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) states that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (5) provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) directs to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling.  The evidence does not show severe 
limitation of motion of the lumbar spine.  The evidence also 
fails to establish that the veteran's lumbar spine disability 
has resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  At his January 
2003 VA examination, which represented the worse range of 
motion findings during the appeal period, the veteran 
demonstrated forward flexion to 65 degrees with pain, 
backward extension to 20 degrees with pain, right lateral 
flexion to 25 degrees with pain, and left lateral flexion to 
20 degrees with pain.  Similarly, when he was examined in 
April 2006, the veteran demonstrated forward flexion to 70 
degrees, backward extension to 20 degrees, lateral flexion to 
20 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  By contrast, a June 2002 VA examination showed 
forward flexion to 90 degrees, lateral bending to 35 degrees 
bilaterally, and rotation to 45 degrees bilaterally.  Records 
received from University Drive VAMC, Erie VAMC, and Biloxi 
VAMC show that veteran was seen periodically for complaints 
of chronic low back pain, which was described as worsening.  
These findings do not support the assignment of a higher (40 
percent) disability rating under Diagnostic Codes 5292 or 
5242.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complains of lack of 
endurance, weakness, and chronic pain.  However, the January 
2003 and April 2006 VA examinations both indicated that it 
was not possible to ascribe any additional loss of motion due 
to pain, flare up, or repetitive motion without resort to 
"mere speculation."  In view of the forgoing, the Board 
finds that the veteran's complaints and the aforementioned 
additional loss of motion were considered.  Application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 20 percent.

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  On 
the contrary, the January 2003 VA examination indicated that 
the veteran was able to walk without a cane, and that he was 
capable of standing fully erect.  Further, although there was 
some tenderness over the sacrum and coccyx, there was no 
visible or palpable muscle spasm.  The report of the April 
2006 VA examination also indicated that there was no evidence 
of muscle spasm.  The veteran arrived at the examination in a 
motorized wheelchair but was capable of limping across the 
room wearing a right long leg brace.  There were no findings 
pertaining to pelvic tilt or listing of the spine.  The June 
2002 VA examination was also negative for findings of muscle 
spasm.

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  The Board 
acknowledges the fact that X-rays taken in June 2002 revealed 
minimal spurring at L2, and that there are multiple VA 
outpatient records showing that the veteran has been seen for 
complaints of progressive monoparesis of the right lower 
extremity.  Treatment notes dated in February 2004 and March 
2005 specifically raise the possibility that the veteran's 
right lower extremity complaints may be the result of S1 
radiculopathy.  Further, when he was examined by the SSA in 
May 2005, the veteran was diagnosed as having virtual flaccid 
paralysis of the right lower extremity with involvement of 
the lumbar 2, 3, 4, 5, roots as well as S1.  

Closer scrutiny of the record does not, however, support such 
a finding.  An MRI conducted in January 2004 showed no 
significant intraspinal pathology.  An earlier EMG was only 
suggestive of S1 radiculopathy.  In this regard, the 
aforementioned March 2005 treatment note indicated that the 
suggestive results of the EMG did not correlate to the 
veteran's reported weakness.  The report of the SSA similarly 
indicated that the veteran demonstrated pathology much worse 
than represented by his EMG.  Indeed, following a 
neurological consultation in August 2005 at the Biloxi VAMC, 
which included an examination and review of the medical, the 
veteran was diagnosed as having "ostensibly flail right 
lower extremity, factitious" and "conversion disorder if 
not malingering."  The examiner stated that 
conversion/malingering disorders should be specifically 
diagnosed and managed.  Reference to the August 2005 
consultation was made in the April 2006 VA examination, which 
diagnosed the veteran as having lumbago with coccydynia.  No 
findings were made with regard to intervertebral disc 
syndrome.  In sum, the Board finds that the preponderance of 
the evidence is against the finding that the veteran suffers 
from intervertebral disc syndrome, and that there is no 
evidence to warrant consideration of the veteran's low back 
disability under the relevant diagnostic codes for 
intervertebral disc syndrome.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994) (greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence). 

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 20 percent disability rating, but no greater, 
for the veteran's service-connected degenerative joint 
disease of the lumbosacral spine.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for disabilities of the 
left hip, left knee, and left ankle is denied.

Entitlement to a disability rating in excess of 30 percent 
for residuals of a right knee injury is denied.

Entitlement to a disability rating in excess of 10 for 
degenerative changes of the right knee is denied.

Entitlement to an initial disability rating in excess of 20 
percent for chronic lumbago is denied.


REMAND

Appellate review of the veteran's claim for entitlement to 
assistance in the purchase of an automobile and adaptive 
equipment or adaptive equipment only at this time would be 
premature.  In his timely received July 2006 substantive 
appeal, the veteran indicated that he wished to be scheduled 
for personal hearing before the Board via videoconference.  
It does not appear that this was accomplished.  Therefore, in 
order to afford the veteran due process, the issue of 
entitlement to assistance in the purchase of an automobile 
and adaptive equipment or adaptive equipment only must be 
remanded so that an appropriate Board hearing may be 
scheduled.  See 38 C.F.R. § 20.700 (2006).


Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board via videoconference.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


